AFFIRM; Opinion Filed February 27, 2013.

 

In The
Qﬁnurt of zippeahs
fifth $tstritt of arms at %alla§

 

No. 05—12—00340-CR

 

BRANDON JEROME MILLER, Appellant
V.

THE STATE OF TEXAS, Appellee

 

 

WWW Mm

 Appeal    ..   

Dallas County, Texas

 

 

   

MEMORANDUM OPINION

Before Justices Bridges, FitzGerald, and Myers
Opinion by Justice Myers

A jury convicted Brandon Jerome Miller of sexual assault and assessed punishment at
twelve years’ imprisonment. See TEX. PENAL CODE ANN. § 22.011(a)(l)(A) (West 2011). On
appeal, appellant’s attorney filed a brief in which she concludes the appeal is wholly frivolous
and without merit. The brief meets the requirements of Anders v. California, 386 US. 738
(1967). The brief presents a professional evaluation of the record showing why, in effect, there
are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
[Panel Op] 1978). Counsel delivered a copy of the brief to appellant. We advised appellant of

his right to file a pro se response, but he did not ﬁle a pro 56 response.

We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,
827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the
appeal is frivolous and without merit. We ﬁnd nothing in the record that might arguably support

the appeal.

We afﬁrm the trial court’sjudgment.

 

LANA MYERS
JUSTICE

pie/w

Do Not Publish
TEX. R. APP. P. 47
120340F.U05

 

Qtnurt of appeals:
fifth $t§trttt of ([52an at 23111135

JUDGMENT
BRANDON JEROME MILLER, Appeal from the Criminal District Court
Appellant No. 6 of Dallas County, Texas (Tr.Ct.No.
Fl 1-21412-X).
No. 05—12—00340—CR V. Opinion delivered by Justice Myers,
Justices Bridges and FitzGerald
THE STATE OF TEXAS, Appellee participating.

Based on the Court’s opinion ofthis date, the trial court’s judgment is AFFIRMED.

Judgment entered February 27, 2013.

 

LANA MYERS ﬂw

JUSTICE